DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-03-00342-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



HANS V. HANSEN,§
	APPEAL FROM THE 402ND
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

ELIZABETH VAUGHN,
APPELLEE§
	WOOD COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Appellant has filed a motion to dismiss this appeal, and all other parties to the appeal have
been given notice of the filing of this motion.  The motion represents that the parties have reached
an agreement that disposes of all issues presented for appeal.  Because Appellant has met the
requirements of Tex. R. App. P. 42.1(a)(2), the motion is granted, and the appeal is dismissed.
Opinion delivered February 11, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.









(PUBLISH)